Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 21, 2021 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 and 32-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In each of the independent claims, the applicant claims “an anchorage portion…comprising a contact surface configured to abut the patient’s’ gingiva, palate, or gingiva and palate, wherein at least a portion of the contact surface has an offset shape that is offset with respect to at least a portion of a surface contour of the patient’s 
The term "sufficiently" in claims 3 and 12 is a relative term which renders the claim indefinite.  The term "sufficiently" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes, the limitation is being interpreted as the area is large so that the force does not cause damage to the user’s mouth, however, the applicant should amend the claim to clarify. 
With respect to claims 6-8, the limitation “wherein the at least a portion of the contact surface has an offset shape” is unclear, as to if the applicant is trying to claim a second offset shape or referencing the previously claimed offset shape of claim 1. For 
With respect to claim 37, the same issue applies to the limitation “the offset shape is configured to exert the reaction force” as discussed above with respect to the independent claims. It is noted that the limitation is being interpreted the same as above such that it is the anchorage portion, which includes the offset area and contact area, that is configured to deliver the force as claimed, however, the applicant should amend the claim to clarify what is being claimed.
With respect to claim 38-39, it is unclear how the contact surface can span the palate, but still include an offset. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-12, 17-18, 20, 32-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abolfathi et al. (2005/0186524) in view of Lemchen (2010/0028825).
Abolfathi teaches an orthodontic alignment system including a series of dental appliances configured to apply force to a patient’s teeth according to a treatment plan (pars. 22, 27, 29), the system comprising a first dental appliance configured to apply forces to the patient’s teeth according to a first stage of the treatment plan, the first dental appliance including a tooth portion having a dentition receiving cavity 120 
Lemchen teaches a first dental appliance including an anchorage portion configured to abut the patient’s gingiva and a second dental appliance, wherein the second dental appliance is configured to apply less force against the first location on the patient’s gingiva compared to the first appliance (par. 3 “appliances”, par. 10 “another tooth would be an adequate anchor or if some type of bone plate or screw in the bone is required and if so where”, par. 12, par. 22, anchor screw, par. 27-28, 33 “once the tooth reaches location #2, the computer then determines that one needs to change the anchor to location #3 and move tooth to the final destination”). It is noted that since the location of the anchorage portion was moved for the second dental appliance, the second dental appliance would apply less force against the first location on the patient’s gingiva compared to the first dental appliance. It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the anchorage portion with the offsets being moved from one treatment device to the next as taught by Abolfathi with the second appliance configured to apply less force against the first location on the patient’s gingiva as taught by Lemchen in order to deliver the desired forces to the patient’s teeth in order to achieve the desired outcome and prevent soreness of the gums/palate. 
Abolfathi further teaches with respect to claim 2, the contact surface has at least a second portion that matches at least a portion of the surface contour of the patients gingiva and palate within the patient’s mouth (see detailed explanation above, regarding the contact area, specifically par.14 regarding the anchorage portions being the gums and palette, therefore, since it is the anchorage portion, it would have a contour to anchor to the area).
Abolfathi further teaches with respect to claim 3, wherein the anchorage portion has surface are sufficiently large to disperse the reaction force such that the anchorage portion is configured to exert less than a predetermined amount of pressure against the patient’ palate (pars. 14, 18, 29, it is noted that soreness of the gums and ideal pressure is taught, therefore, the anchorage portion is sufficiently large to function as claim).   
Abolfathi further teaches with respect to claims 4-5, wherein the device is designed to prevent soreness of gums and an ideal pressure as discussed above, however, does not specifically teach the predetermined force is a force which causes tissue damage, specifically capillary damage, desquamation or necrosis, however, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention that the force delivered by the device of Abolfathi is below a predetermined force that would cause damage since Abolfathi teaches preventing soreness of the gums and the forces allows for proper bone plating and bone response. 
Abolfathi further teaches with respect to claims 6-9, wherein the offset shape is offset with respect to a surface contour of a portion of the jaw to prevent soreness (par. 29), however, does not specifically teach it is offset with respect to a portion of a hard palate, a buccal gingiva and a lingual gingiva, however, does teach the anchor portion 
Abolfathi further teaches with respect to claim 10, wherein the tooth portion comprises one or more anchor receptacles configured to receive anchors that have been attached to one or more of the patient’s teeth (par. 29, to provide a receptacle or aperture intended to accommodate an anchor which is to be placed on a tooth”).
Abolfathi teaches with respect to claim 11, a method for moving one or more teeth of a patient using an orthodontic alignment system including a series of dental appliances configured to apply forces to a patient’s teeth according to a treatment plan, the method comprising placing the first dental appliance over one or more teeth (see claim 1 regarding the claimed first dental appliance discussed in detail and the forces exerted by the appliance) and placing a second dental appliance over one or more teeth (par. 25, detailed discussion above regarding claim 1) and wherein the offset location can be changed during treatment (par. 29 regarding repositioning  the wax patches during the treatment path), however, does not specifically teach the second dental appliance is configured to apply less force against the first location of the patient’s palate and/or gingiva compared to the first dental appliance.
Lemchen teaches a first dental appliance including an anchorage portion configured to abut the patient’s gingiva and a second dental appliance, wherein the second dental appliance is configured to apply less force against the first location on 
Abolfathi further teaches with respect to claim 12, the method further comprising dispersing the reaction force over a sufficiently large to disperse the reaction force such that the anchorage portion is configured to exert less than a predetermined amount of pressure against the patient’ palate (pars. 14, 18, 29, it is noted that soreness of the gums and ideal pressure is taught, therefore, the anchorage portion is sufficiently large to function as claim).   
Abolfathi further teaches with respect to claim 17 the method wherein exerting the one or more forces on the one or more teeth comprises exerting an extrusion force on the one or more teeth (par. 29, “e.g. lifted relative to the jaw”).
Abolfathi further teaches with respect to claim 18, wherein the reaction force is exerted against a hard palate portion of the palate (par. 14, section teaching the palette can serve as an anchor, see explanation above).
Abolfathi further teaches with respect to claim 20, wherein the reaction force is applied to a hard palate portion of the palate to push one or more anterior teeth outwards (pars. 14 regarding the palate being an anchor, and several of the teeth are anterior to the back posterior tooth).
Abolfathi further teaches with respect to claim 32, the method wherein the dental appliance includes a second anchor portion (par. 25 regarding adjust teeth positions during stages of treatment, therefore, the teeth arrangements are adjusted with a second appliance, pars. 22, 27), however, does not specifically teach the second anchor portion has one or a location, a size and a shape that is different than a location, size and shape of the anchor portion of the first dental appliance. 
Lemchen teaches a second dental appliance wherein the location of the second anchor portion is different than the location of the first anchor portion (par. 3 “appliances”, par. 10 “another tooth would be an adequate anchor or if some type of bone plate or screw in the bone is required and if so where”, par. 12, par. 22, anchor screw, par. 27-28, 33 “once the tooth reaches location #2, the computer then determines that one needs to change the anchor to location #3 and move tooth to the final destination”). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the anchorage portions of the dental appliances as taught by Abolfathi with the different locations as taught by 
Abolfathi further teaches with respect to claim 33, the method of placing a second dental appliance (par. 25, such that during expansion a second appliance is placed to move the teeth). It is noted that since Abolfathi teaches the use of a second appliance during expansion, the second appliance would be designed the same as the first but the shape of the cavities differing to move the teeth, therefore, as discussed above in detail with respect to the first dental appliance, the second dental appliance would include all the claimed second elements including a second tooth portion and a second anchor portion (par. 14, detailed discussion above regarding the first appliance). 
Abolfathi further teaches with respect to claim 34, the second dental appliance includes a second anchor portion (par. 25 regarding adjust teeth positions during stages of treatment, therefore, the teeth arrangements are adjusted with a second appliance, pars. 22, 27), however, does not specifically teach the second anchor portion has one or a location, a size and a shape that is different than a location, size and shape of the anchor portion of the first dental appliance. 
Lemchen teaches a second dental appliance wherein the location of the second anchor portion is different than the location of the first anchor portion (par. 3 “appliances”, par. 10 “another tooth would be an adequate anchor or if some type of bone plate or screw in the bone is required and if so where”, par. 12, par. 22, anchor screw, par. 27-28, 33 “once the tooth reaches location #2, the computer then determines that one needs to change the anchor to location #3 and move tooth to the final destination”). It would have been obvious to one having ordinary skill in the art 
Abolfathi further teaches with respect to claim 35, the second dental appliance includes a second tooth portion having a second dentition receiving cavity configured to be placed over one or more of the patient’s teeth (par. 25 and above detailed explanation regarding adjusting teeth, such that the tooth receiving cavities are changed from the first appliance to the second) and a second anchorage portion extending from the second tooth portion and configured to abut the patient’s gingival and palate wherein the second anchorage portion is configured to exert a second reaction force on a second location of patient’s gingiva and palate within the patient’s mouth that balances at least in part forces applied to the patient’ teeth according to the second stage of the treatment plan (see above detailed explanation regarding the first and second appliances and the specific of the first appliance as the second appliance would have the same elements as discussed above in detail). 
Abolfathi further teaches with respect to claim 36, wherein the offset shape is offset with respect to at least a portion of the surface contour of the patient’s gingiva in an x, y and/or z axis (see par. 29 regarding creating a space between the gingiva/palate and the appliance).
Abolfathi further teaches with respect to claim 37, wherein the offset shape is configured to exert a reaction force with a sufficient vertical component with respect to the patient’s palate to balance an extrusion force appliance to one or more teeth by the 
Abolfathi further teaches with respect to claims 38 and 39, wherein the contact surface is configured to span the patient a palate (par. 14 regarding the palate being the anchor, see figs which show an element spanning the palate). 

Claims 9 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abolfathi et al. (2005/0186524) in view of Lemchen (2010/0028825) as applied to claims 1 and 11 above, and further in view of Izugami (2015/0245887).
Abolfathi/Lemchen teaches the invention as substantially claimed and discussed above, however, does not specifically teach the anchorage portion comprises a temporary anchorage device receptacle for receiving a portion of an implanted temporary anchorage device, the method wherein the one or more forces on the one or more teeth comprises exerting a distalizing force configured to more the one or more teeth in a distal direction and wherein the reaction force is exerted against a hard palate portion of the palate.
 Izugami teaches with respect to claim 9, a dental appliance wherein the anchorage portion comprises a temporary anchorage device receptacle for receiving a portion of an implanted temporary anchorage device 70 (pars. 82-84, 87-79), with respect to claim 13, the method wherein the step of exerting with the orthodontic alignment device one or more forces comprising exerting a distalizing force configured to move one or more teeth in a distal direction (par. 86, “allows the entire toot row to move not only in mesial-distal direction”, fig. 2a, par. 70), and with respect to claim 14, .

Claims 15-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abolfathi et al. (2005/0186524) in view of Lemchen (2010/0028825) as applied to claim 11 above, and further in view of Kuo et al. (2008/0233529).
Abolfathi/Lemchen teaches the invention as substantially claimed and discussed above, however, does not specifically teach the one or more forces comprises exerting a rotation force on a tooth, wherein the reaction force is exerted against a lingual gingiva portion or a buccal gingiva portion of the gingiva and wherein the one or more forces comprising exerting a tipping force on the one or more teeth.
 Kuo teaches a method for moving one or more teeth of a patient using an orthodontic alignment device 200, wherein the device including a tooth region and an anchor portion configured to deliver a reaction force against a portion of the patient’s gingival and/or plate (par. 45) and with respect to claim 15, the method includes the step of exerting with the orthodontic alignment device one or more forces comprises exerting a rotation force on a tooth that is configured to rotate the tooth (par. 57) and with respect to claim 19, the method wherein the step of exerting with the orthodontic .
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed May 21, 2021 have been fully considered but they are not persuasive. The applicant argues that the prior art of Baughman, Lemchen, Sanders, Izugami, and Kuo fail to teach the claimed offset, however, the prior art of Abolfathi has been used to teach the limitations directed towards the offset, therefore, the applicant’s arguments are moot.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081.  The examiner can normally be reached on Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        7/14/2021